Fourth Court of Appeals
                                San Antonio, Texas
                                     October 2, 2018

                                   No. 04-18-00486-CR

                                    Robert ROMERO,
                                        Appellant

                                            v.

                                     STATE of Texas,
                                        Appellee

                 From the County Court at Law No. 6, Bexar County, Texas
                                 Trial Court No. 562296
                     Honorable Wayne A. Christian, Judge Presiding


                                      ORDER

        Appellant’s motion for extension of time is GRANTED. We ORDER appellant to file his
brief on or before December 7, 2018. NO FURTHER EXTENSIONS WILL BE GRANTED.




                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court